WENTWORTH, Judge,
concurring.
Although I concede the helpfulness of an order expressly excusing non-compliance with medical reporting requirements when that point is controverted, I would recognize on appeal “The fact that the [deputy] entered the award for claimant necessarily showed that [he] was satisfied as to every essential requisite to sustain the finding. The burden of showing harmful error is thereafter with him who challenges the award.” Meehan v. Crowder (Fla.1947) 158 Fla. 361, 28 So.2d 435, 437. That principle should, in general, prevent reversal unless appellant shows a lack of any record evidence of “good cause.”